 


 HR 5785 ENR: To amend title 5, United States Code, to provide for an annuity supplement for certain air traffic controllers.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen
H. R. 5785 
 
AN ACT
To amend title 5, United States Code, to provide for an annuity supplement for certain air traffic controllers.
 
 
1.Full annuity supplement for certain air traffic controllersSection 8421a of title 5, United States Code, is amended— (1)in subsection (a) by striking The amount and inserting Except as provided in subsection (c), the amount; 
(2)by redesignating subsection (c) as subsection (d); and  (3)by inserting after subsection (b) the following: 
 
(c)This section shall not apply to an individual described in section 8412(e) during any period in which the individual, after separating from the service as described in that section, is employed full-time as an air traffic control instructor under contract with the Federal Aviation Administration, including an instructor working at an on-site facility (such as an airport)..   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 